Exhibit 10.1

 

AGREEMENT

 

This Agreement (“Agreement”) is dated as of January 1, 2005, and is entered into
by and between                                        (“Employee”) and Beckman
Coulter, Inc., a Delaware corporation (“Beckman”). Employee and Beckman hereby
agree to the following terms and conditions:

 

1.                                       Purpose of Agreement.  The purpose of
this Agreement is to provide that, in the event of a “Change in Control,”
Employee may become entitled to receive additional benefits in the event of his
termination. It is believed that the existence of these potential benefits will
benefit Beckman by discouraging turnover among Employees with Agreements and
causing such Employees to be more able to respond to the possibility of a Change
in Control without being influenced by the potential effect of a Change in
Control on their job security.

 

2.                                       Change in Control.  As used in this
Agreement, the phrase “Change in Control” shall mean the following and shall be
deemed to occur if any of the following events occur:

 

(a)                                  Any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Beckman
representing 15% or more of the combined voting power of Beckman’s then
outstanding voting securities, provided that, no Change in Control shall be
deemed to occur solely because a corporation (the “seller”) owns 15% or more of
Beckman voting securities if such ownership is only a transitory step in a
reorganization whereby Beckman purchases the assets of the seller for Beckman
voting securities and the seller liquidates shortly thereafter; or if the
“person” described above is an underwriter or underwriting syndicate that has
acquired ownership of the Company’s securities solely in connection with a
public offering of the Company’s securities or is an employee benefit plan
maintained by the Company or any of its subsidiaries.

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board of Directors of Beckman (the “Incumbent Board”), cease for
any reason to constitute at least a majority of the Board of Directors, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by Beckman’s stockholders, was approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial

 

1

--------------------------------------------------------------------------------


 

assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of Beckman, as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) shall
be deemed to be a member of the Incumbent Board of Beckman;

 

(c)                                  The consummation of a merger or
consolidation with any other corporation, other than

 

(1)                                  a merger or consolidation which would
result in the voting securities of Beckman outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) more than 85% of the combined voting
power of the voting securities of Beckman or such other entity outstanding
immediately after such merger or consolidation,

 

(2)                                  a merger or consolidation affected to
implement a recapitalization of Beckman (or similar transaction) in which no
person acquires 15% or more of the combined voting power of Beckman’s then
outstanding voting securities; or

 

(d)                                 The stockholders of Beckman approve a plan
of complete liquidation of Beckman or an agreement for the sale or disposition
by Beckman of all or substantially all of Beckman’s assets.

 

Furthermore, even though a transaction meets the definition of a Change in
Control set forth in clause (a) of the first sentence of this section, such
transaction shall not constitute a Change in Control under this Agreement if
subsequent to the transaction and at all times thereafter at least 70% of the
voting power of Beckman’s then outstanding voting securities remain widely held
by members of the general public.

 

In addition, the merger or consolidation which would constitute a Change in
Control under clause (c) of the first sentence of this section shall not be
treated as a Change in Control if three criteria are met:  (1) after the merger
or consolidation, persons who owned Beckman voting securities prior to the
merger or consolidation own at least 60% of the voting securities of the
surviving entity; (2) the voting securities not owned by former Beckman
shareholders are widely held by the general public; and (3) the Organization and
Compensation Committee (“the Committee”) resolves, prior to the approval that
would otherwise constitute a Change in Control under clause (c), that no Change
in Control shall be treated as having occurred.  For the purpose of this
paragraph, the former Beckman shareholders shall be treated as owning the shares
owned by the entity into which their shares are converted so that, for example,
if the reorganization causes Beckman to become a wholly-owned subsidiary of
another entity and the former Beckman shareholders own at least 60% of that
entity, then the share ownership requirement shall be considered to have been
satisfied.

 

2

--------------------------------------------------------------------------------


 

3.                                       Revocability of Change in Control
Agreement. The Organization and Compen-sation Committee of the Board of
Directors reserves the right to periodically review the appropriateness of the
individual to have a Change in Control agreement and may revoke such agreement
depending upon whether the status of the individual has changed within the
Company under circumstances including, but not limited to, change in position,
change in performance, and/or a reorganization.  However, except as set forth in
paragraph 2, such authority to review and determine if an individual Change in
Control agreement should be discontinued cannot be made by the Organization and
Compensation Committee when a potential change in control is known or
threatened.

 

4.                                       Rights and Obligations Prior to a
Change in Control.  Prior to a Change in Control the rights and obligations of
Employee with respect to his employment by Beckman shall be whatever rights and
obligations are negotiated between Beckman and Employee from time to time.  The
existence of this Agreement, which deals with such rights and obligations
subsequent to a Change in Control, shall not be treated as raising any inference
with respect to what rights and obligations exist prior to a Change in Control
unless specifically stated elsewhere in this Agreement.

 

5.                                       Effect of a Change in Control.  In the
event of a Change in Control, Sections 7 through 10 of this Agreement shall
become applicable to Employee if his Qualifying Termination occurs on or prior
to the second anniversary of the date upon which the Change in Control
occurred.  If a Qualifying Termination has occurred by that date, this Agreement
shall remain in effect until Employee receives the various benefits to which he
has become entitled under the terms of this Agreement; otherwise, upon such date
this Agreement shall be of no further force or effect.

 

6.                                       Qualifying Termination.  If, subsequent
to a Change in Control Employee’s employment terminates, such termination shall
be considered a Qualifying Termination unless:

 

(a)                                  Employee voluntarily terminates
employment.  It shall not be considered, however, a voluntary termination of
employment if, following the Change in Control, Employee’s compensation or
duties are changed in any material respect from what they were immediately prior
to a Change in Control, and subsequent to such change Employee elects to
terminate employment.  A “change in any material respect” shall encompass any
substantial diminishment or modification in Employee’s overall compensation (as
measured by the overall value of such compensation, including fringe benefits,
to Employee), position, duties, responsibilities, or reporting relationship, and
shall also include the transfer of Employee’s job location to a site more than
50 miles away from his place of employment prior to the Change in Control.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The termination is on account of Employee’s
death or disability.  As used herein, “disability” refers to an illness or
accident that causes Employee to be unable to perform the duties of his or her
job for six months or more consecutive months.

 

(c)                                  Employee is involuntarily terminated for
“cause.”  For this purpose “cause” shall mean:

 

(i) any material act of misconduct against Beckman or any of its affiliates,
such as fraud, misappropriation, or embezzlement;

 

(ii) conviction of a felony involving a crime of moral turpitude;

 

(iii) willful and knowing significant violation of rules or regulations of any
governmental or regulatory body which has a material impact to the business of
Beckman; or

 

(iv) substantial and willful failure to render services in accordance with the
job description of Employee’s position (other than as a result of illness,
accident or other physical or mental incapacity), provided that (A) a demand for
performance of services has been delivered to the Employee in writing by or on
behalf of the Chief Executive Officer (CEO) of Beckman at least 60 days prior to
termination identifying the manner in which such CEO believes that the Employee
has failed to perform and (B) the Employee has thereafter failed to remedy such
failure to perform.

 

7.                                       Constructive Qualifying Termination. 
If within six months prior to a change in control the Employee’s employment
terminates other than by causes listed in paragraph 6(a)(b) & (c), Employee may
submit to an arbitration proceeding under paragraph 18 the determination of
whether said termination within six month prior to a change in control was a
constructive Qualifying Termination, entitling the Employee to Compensation and
other benefits that would have been granted if said termination had occurred
after a change in control.

 

8.                                       Date and Notice of Termination.  Any
termination of the Employee’s employment by Beckman or by the Employee shall be
communicated by a written notice of termination to the other party (the “Notice
of Termination”).  Where applicable, the Notice of Termination shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated.  The date of the Employee’s

 

4

--------------------------------------------------------------------------------


 

termination of employment with Beckman (the “Date of Termination”) shall be
determined as follows:  (i) if the Employee’s employment is terminated by
Beckman, either with or without Cause, the Date of Termination shall be the date
specified in the Notice of Termination (which, in the case of a termination by
Beckman other than for Cause, shall not be less than two (2) weeks from the date
such Notice of Termination is given unless Beckman elects to pay the Employee,
in addition to any other amounts payable hereunder, an amount equal to two
(2) weeks of the Employee’s base salary in effect on the Date of Termination),
and (ii) if the basis for the Employee’s Termination is a Qualifying
Termination, the Date of Termination shall be determined by Beckman, but shall
not in any event be less than fifteen (15) days nor more than sixty (60) days
from the date such Notice of Termination is given.

 

9.                                       Severance Payment.  If Employee is
terminated as a result of a Qualifying Termination, Beckman shall pay Employee
within 30 days of said Qualifying Termination a cash lump sum equal to
                     (  ) times Employee’s “Compensation” as a severance payment
(“Severance Payment”).

 

(a)                                  “Compensation” shall equal the sum of the
Employee’s highest annual salary rate (i.e., the highest rate of annual salary
that Employee has been entitled to while an employee of Beckman) plus a
“Management Bonus Increment.”  The Management Bonus Increment equals the
“applicable percentage” of the highest annual salary rate.  The “applicable
percentage” is determined by looking at the management bonus plan that is
applicable to Employee at the time of the Qualifying Termination and calculating
the total award guideline percentage that would be applicable if the target
performance were achieved.  The total award guideline percentage (at target)
shall not be adjusted either up or down by any individual performance rating
under the plan.  If subsequent to this Agreement the Beckman Management Bonus
Plan is redesigned or replaced, the applicable percentage shall be equitably
adjusted to reflect the percentage of salary that Employee could reasonably
expect to receive as a bonus if his performance had been excellent and profit
objectives had been met for the year of the Qualifying Termination. If at the
time of the Qualifying Termination neither the Beckman Management Bonus Plan nor
a successor plan with a substantially similar bonus potential is in place and
applicable to Employee, the calculation of the applicable percentage shall be
based on the terms of the Beckman Management Bonus Plan that applied to Employee
at the time that this Agreement was executed.

 

(b)                                 In lieu of a cash lump sum, Employee may
elect in writing to receive the Severance Payment provided by this section  in
equal monthly installments over                  (  ) years (depending on the
applicable multiple discussed in this Section 9).  Such election may only be
made prior to the occurrence of the events which constitute the Change in
Control in question and such election is irrevocable once made.

 

5

--------------------------------------------------------------------------------


 

(c)                                  The Severance Payment hereunder is in lieu
of any severance payments that Employee might otherwise be entitled to from
Beckman under the terms of any severance pay arrangement not referred to in this
Agreement.

 

(d)                                 If a Qualifying Termination occurs during a
calendar year, Employee shall receive a prorata Management Bonus for that
portion of the year before the Qualifying Termination occurred.  The prorata
Management Bonus shall be calculated to the nearest month based on a twelve
month year.  Further, the prorata Management Bonus shall be based on the total
award guideline percentage applicable to Employee if the target performance were
achieved.  The total award guideline percentage (at target) shall not be
adjusted either up or down by any individual performance rating under the plan.

 

10.                                 Stock Option Grants and Other Forms of
Employee Compensation.

 

(a)                                  Employee may have received or will receive
stock option grants or restricted stock under the Beckman Incentive Compensation
Plan, or other stock option plans of Beckman.  In the event of a Qualifying
Termination, Beckman agrees (1) that all such stock options shall be immediately
exercisable and shall remain exercisable for the length of the option period,
and (2) that all such restricted stock shall have the restrictions removed.

 

(b)                                 Beckman acknowledges that it may establish
new Employee compensation programs subsequent to the date of this Agreement in
addition to the ones described in this Agreement.  If such a program is
established, Employee becomes a participant in such a program, and the receipt
by Employee of the benefits to which he is potentially entitled under the
program is conditioned upon the satisfaction of a vesting requirement, then such
vesting requirement shall be treated as completely satisfied in the event of a
Qualifying Termination.

 

11.                                 Pension Plan for Employees of Beckman (the
“Pension Plan”).  In addition to any retirement benefits that might otherwise be
due Employee under the Pension Plan or any successor plan, Employee shall
receive additional payments from Beckman calculated as set forth in this
section if Employee is terminated on account of a Qualifying Termination.

 

(a)                                  At the time that Employee (or Employee’s
beneficiary) first begins to receive benefits under the Pension Plan there shall
be calculated the difference between the benefit that Employee or Employee’s
beneficiary has begun to receive under the Pension Plan and the benefit that
would have been

 

6

--------------------------------------------------------------------------------


 

received if Employee had worked for another                  (  ) years
(depending on the compensation multiple discussed in Section 9 used to calculate
the Employee’s Severance Payment) subsequent to the date of the Qualifying
Termination.  For the purpose of the preceding sentence, Employee shall be
deemed to have received “Earnings” under the Pension Plan for the period
subsequent to the Qualifying Termination at an annual rate equal to his 
Compensation, as calculated under Section 9(a) of this Agreement.  This
difference shall be paid by Beckman as a supplemental payment to Employee or
Employee’s beneficiary for the period of time that he is entitled to the payment
that is being supplemented.

 

(b)                                 To the extent that Employee’s pension
benefit is provided by a different tax-qualified defined benefit pension plan
for Beckman employees, the calculation of the obligation under this
section shall be calculated with regard to such successor plan’s benefit formula
and other relevant features.  This section shall be applied with regard to the
new plan in a manner designed to provide Employee with the additional benefits
he would have received if he had remained employed for another
                         (  ) years, as the case may be.  If Employee is not
participating in a tax-qualified defined benefit pension plan at the time of the
Qualifying Termination, the benefit under this section shall be calculated with
regard to the terms of the Pension Plan at the time of this Agreement.

 

12.                                 Additional Benefits.  In the event of a
Qualifying Termination, Employee shall be entitled to continue to participate in
the following employee benefit programs which had been made available to
Employee before the Qualifying Termination: group medical insurance, group
dental insurance, group-term life insurance, disability insurance, automobile
allowance, financial planning services, outplacement services, continuation of
D&O insurance, and indemnification.  These programs shall be continued at no
additional cost to Employee; provided that, Employee acknowledges that tax
rules may require the inclusion of the value of such benefits in Employee’s
income.  The programs shall be continued in the same way and at the same level
as immediately prior to the Qualifying Termination.  The programs shall continue
for                      (  ) years, depending on Employee’s compensation
multiple under Section 9.

 

13.                                 Funding of SERP Obligations Upon Change of
Control and a Qualifying Termination.  Upon the occurrence of a Change in
Control and a Qualifying Termination of the Employee, Beckman shall fund that
portion, if any, of the obligations of Beckman to the Employee, under any
supplemental executive retirement plan (“SERP”) and other non qualified plans
that may then cover the Employee, that are not then irrevocably funded by
establishing and irrevocably funding a trust for the benefit of the Employee. 
The amount of such fund shall include the obligations of Beckman to Employee
under any non qualified plan as well as the then present value of the
supplemental pension obligation due as

 

7

--------------------------------------------------------------------------------


 

determined by a nationally recognized firm qualified to provide actuarial
services which has not rendered services to Beckman during the two years
preceding such determination.  The actuary shall be selected by Beckman, subject
to approval by the Employee (which approval shall not unreasonably be withheld),
and paid by Beckman.  The establishment and funding of such trust shall not
affect the obligation of Beckman to pay any non qualified benefits, including,
but not limited to supplemental pension payments under the terms of the
applicable SERP.

 

14.                                 Section 280G

 

(a)                                  Gross-Up.  Notwithstanding any other
provisions of this Agreement, in the event that any payment or benefit received
or to be received by the Employee or the acceleration of any payment or benefit
(all such payments and benefits, and accelerations thereof including the Change
in Control Severance Payments, being hereinafter called the “Total Payments”)
would be subject (in whole or in part) to the tax (the “Excise Tax”) imposed
under Section 4999 of the Code, Beckman shall pay to the Employee such
additional amounts (the “Gross-Up Payment”) such that the net amount retained by
the Employee, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment taxes and Excise Tax upon the
Gross-Up Payment, shall be equal to the Total Payments.  For purposes of
determining the amount of the Gross-Up Payment, the Employee shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is calculated for purposes of
this section, net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.  In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder, the Employee shall repay to Beckman, at the time that the
amount of such reduction in Excise Tax is finally determined, the portion of the
Gross-Up Payment attributable to such reduction (plus that portion of the
Gross-Up Payment attributable to the Excise Tax and federal, state and local
income tax imposed on the Gross-Up Payment being repaid by the Employee to the
extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income tax deduction) plus interest on the amount of
such repayment at the rate provided in Section 1274(b)(2)(B) of the Code.  In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder (including by reason of any payment the existence or amount of
which cannot be determined at the time of the Gross-Up Payment), Beckman shall
make an additional Gross-Up Payment in respect of such excess (plus any
interest, penalties or additions payable by the Employee with respect to such
excess) at the time that the amount of such excess is finally determined.  The
Employee and Beckman shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Total
Payments.

 

8

--------------------------------------------------------------------------------


 

(b)                                 Accounting Firm.  All determinations to be
made with respect to this Section 14 shall be made by Beckman’s independent
accounting firm (or, in the case of a payment following a Change in Control, the
accounting firm that was, immediately prior to the Change in Control, Beckman’s
independent auditor).  The accounting firm shall be paid by Beckman for its
services performed hereunder.

 

15.                                 Term of Agreement.  This Agreement shall be
effective from January 1, 2005 through December 31, 2015.  Beckman may, in its
sole discretion and for any reason, provide written notice of termination
(effective as of the then applicable expiration date) to Employee no later than
60 days before expiration date of this Agreement.  If written notice is not so
provided, this Agreement shall be automatically extended for an additional
period of 12 months past the expiration date.  This Agreement shall continue to
be automatically extended for an additional 12 months at the end of such
12-month period and each succeeding 12-month period unless notice is given in
the manner described in this section.

 

16.                                 Governing Law.  Except to the extent that
federal law is applicable, this Agreement is made and entered into in the State
of California, and the laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.

 

17.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties respecting the benefits due
Employee in the event of a Change in Control followed by a Qualifying
Termination, and there are no representations, warranties or commitments, other
than those set forth herein, which relate to such benefits.  This Agreement may
be amended or modified only by an instrument in writing executed by all of the
parties hereto.  This is an integrated agreement.

 

18.                                 Dispute Resolution.  Any disagreement,
dispute, controversy or claim arising out of or relating to this Agreement or
the interpretation of this Agreement or any arrangements relating to this
Agreement or contemplated in this Agreement or the breach, termination or
invalidity thereof shall be settled by final and binding arbitration
administered by JAMS/Endispute in Orange County, California in accordance with
the then existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes.  In the event of such an arbitration proceeding, the Employee and
Beckman shall select a mutually acceptable neutral arbitrator from among the
JAMS/Endispute panel of arbitrators.  In the event the Employee and Beckman
cannot agree on an arbitrator, the Administrator of JAMS/Endispute will appoint
an arbitrator.  Neither the Employee nor Beckman nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties.  Except as provided

 

9

--------------------------------------------------------------------------------


 

herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings.  The arbitrator shall apply the substantive law (and the
law of remedies, if applicable), of the State of California, or federal law, or
both, as applicable and the arbitrator is without jurisdiction to apply any
different substantive law.  The arbitrator shall have the authority to entertain
a motion to dismiss and/or a motion for summary judgement by any party and shall
apply the standards governing such motions under the Federal Rules of Civil
Procedure.  The arbitrator shall render an award and a written, reasoned opinion
in support thereof.  Judgement upon the award may be entered in any court having
jurisdiction thereof.  The Employee and Beckman shall generally each be
responsible for payment of one-half the amount of the arbitrator’s fee,
provided, however, that Beckman shall pay to the Employee all legal fees and
expenses (including but not limited to fees and expenses in connection with any
arbitration) incurred by the Employee in disputing in good faith any issue
arising under this Agreement relating to the termination of the Employee’s
employment in connection with a Change in Control or in seeking in good faith to
obtain or enforce any benefit or right provided by this Agreement on account of
a Change in Control.

 

In the case of a termination for cause, and Employee files for arbitration under
the dispute resolution paragraph 18, the Company shall continue to pay Employee
his salary from the time of said termination for cause for a period of six
(6) months.  The arbitrator in the dispute resolution proceeding shall have the
authority to direct the Company of the Employee (taking into account the good
faith claim and the needs of the Employee) to continue payment of Employee’s
salary beyond said six months.  If Employee is successful in the arbitration
proceeding with a finding of a Qualifying Termination and receives his
Compensation under this Agreement, the payment of salary subsequent to the
alleged termination for cause will be deducted from any payment of Compensation
to the Employee.

 

19.                                 Tax Withholding.  All amounts paid under
this Agreement shall be subject to all applicable federal, state and local wage
and employment tax withholding.

 

20.                                 Release.  Notwithstanding anything herein to
the contrary, Beckman’s obligation to make the payments provided for in this
Agreement is expressly made subject to and conditioned upon (i) the Employee’s
prior execution of a release substantially in the form attached hereto as
Exhibit A within forty-five days after the applicable Date of Termination and
(ii) the Employee’s non-revocation of such release in accordance with the terms
thereof.

 

21.                                 Successors:  Binding Agreement.

 

(a)                                  Assumption by Successor.  Beckman shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Beckman expressly to assume

 

10

--------------------------------------------------------------------------------


 

and to agree to perform its obligations under this Agreement in the same manner
and to the same extent that Beckman would be required to perform such
obligations if no such succession had taken place; provided, however, that no
such assumption shall relieve Beckman of its obligations hereunder.  As used
herein, Beckman shall mean any successor to its business and/or assets as
aforesaid that assumes and agrees to perform its obligations by operation of law
or otherwise.

 

(b)                                 Enforceability Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of the Employee (and
the Employee’s personal representatives and heirs) and Beckman and any
organization which succeeds to substantially all of the business or assets of
Beckman, whether by means of merger, consolidation, acquisition of all or
substantially all of the assets of Beckman or otherwise, including, without
limitation, as a result of a Change in Control or by operation of law.  This
Agreement shall inure to the benefit of and be enforceable by the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If the Employee should die while any
amount would still be payable to such Employee hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.

 

22.                                 Confidentiality:  Non Solicitation.

 

(a)                                  Confidentiality.  The Employee acknowledges
that in the course of his employment within Beckman, he has acquired non-public
privileged or confidential information and trade secrets concerning the
operations, future plans and methods of doing business (“Proprietary
Information”) of Beckman, and the Employee agrees that it would be extremely
damaging to Beckman if such Proprietary Information were disclosed to a
competitor of Beckman or to any other person or corporation.  The Employee
understands and agrees that all Proprietary Information the Employee has
acquired during the course of such employment has been divulged to the Employee
in confidence and further understands and agrees to keep all Proprietary
Information secret and confidential (except for such information which is or
becomes publicly available other than as a result of a breach by the Employee of
this provision) without limitation in time.  In view of the nature of the
Employee’s employment and the Proprietary Information the Employee has acquired
during the course of such employment, the Employee likewise agrees that Beckman
would be irreparably harmed by any disclosure of Proprietary Information in
violation of the terms of this paragraph and that Beckman shall therefore be
entitled to preliminary and/or permanent injunctive relief prohibiting the
Employee from engaging in any activity or threatened activity in violation of
the terms of this

 

11

--------------------------------------------------------------------------------


 

paragraph and to any other judicial relief available to it.  Inquires regarding
whether specific information constitutes Proprietary Information shall be
directed to Beckman’s General Counsel (or, if such position is vacant, Beckman’s
Chief Executive Officer); provided, however, that Beckman shall not unreasonably
classify information as Proprietary Information.

 

(b)                                 Non-Solicitation of Employees.  The Employee
recognizes that he possesses and will possess confidential information about
other employees of Beckman, relating to their education, experience, skills,
abilities, compensation and benefits, and interpersonal relationships with
customers of Beckman.  The Employee recognizes that the information he possesses
and will possess about these other employees is not generally known, is of
substantial value to Beckman in developing their business and in securing and
retaining customers, and has been and will be acquired by him because of his
business position within Beckman.  The Employee agrees that for a period of one
(1) year following the Date of Termination, he will not, directly or indirectly,
solicit recruit any employee of Beckman for the purpose of being employed by him
or by any other competitor of Beckman on whose behalf he is acting as an agent,
representative or employee and that he will not convey any such confidential
information or trade secrets about other employees of Beckman to any other
person; provided, however, that it shall not constitute a solicitation or
recruitment of employment in violation of this paragraph to discuss employment
opportunities with any employee of Beckman who has either first contacted the
Employee or regarding whose employment the Employee has discussed with and
received written approval of Beckman’s Vice President, Human Resources (or, if
such position is vacant, Beckman Chief Executive Officer), prior to making such
solicitation or recruitment.  In view of the nature of the Employee’s employment
with Beckman, the Employee likewise agrees that Beckman would irreparably harmed
by any solicitation or recruitment in violation of the terms of this paragraph
and that Beckman shall therefore be entitled to preliminary and/or permanent
injunction relief prohibiting the Employee from engaging in any activity or
threatened activity in violation of the terms of this paragraph and to any other
judicial relief available to it.

 

23.                                 Notices.  Any notice or communications
required or permitted to be given to the parties hereto shall be delivered
personally or be sent by United States registered or certified mail, postage
prepaid and return receipt requested, and addressed or delivered as follows, or
to such other addresses the party addressed may have substituted by notice
pursuant to this section:

 

 

 

12

--------------------------------------------------------------------------------


 

(a)                                  If to Beckman Coulter, Inc.:

 

Beckman Coulter, Inc.

4300 N. Harbor Boulevard

Fullerton, California 92835

Attn: Senior Vice President, General Counsel and Secretary

 

(b)                                 If to Employee:

 

 

 

 

24.                                 Captions.  The captions of this Agreement
are inserted for convenience and do not constitute a part hereof.

 

25.                                 Severability.  In case any one or more of
the provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in other respect, such invalidity, illegality
or unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and there shall be deemed substituted
for such other provision as will most nearly accomplish the intent of the
parties to the extent permitted by the applicable law.  In case this Agreement,
or any one or more of the provisions hereof, shall be held to be invalid,
illegal or unenforceable within any governmental jurisdiction or subdivision
thereof, this Agreement or any such provision thereof shall not as a consequence
thereof be deemed to be invalid, illegal or unenforceable in any other
governmental jurisdiction or subdivision thereof.

 

26.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same Agreement.

 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in Fullerton,
California.

 

 

BECKMAN COULTER, INC.

 

 

 

 

 

By

 

 

 

 

Scott Garrett

 

 

President and Chief Executive Officer

 

 

 

 

By

 

 

 

 

Betty Woods

 

 

Chairman of the Board

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 


RELEASE OF ALL CLAIMS

 

1.0                                 This Release of all Claims (“Release”)
serves to conclude                                       ’s (name) employment at
Beckman Coulter, Inc. (“Company”) pursuant to a change in control Agreement
dated                                        and a Qualifying Termination
thereunder.

 

2.0                                 Consideration of the full and final
settlement of any and all claims that
                                             (name) may have or have made
against the Company, or any of its agents at any time through and including, the
effective date of this Release and for the execution and delivery of this
Release is the Company’s obligations under the Agreement between
                                               (name) and the Company dated
                                          .

 

3.0                                 (name) and (his/her) heirs, executors and
administrators, if any, hereby forever release and discharge the Company, any of
its past, present or future parent companies, subsidiaries, affiliates,
divisions, successors, assigns, trust fiduciaries, stockholders, agents,
directors, officers, employees, representatives, heirs, attorneys, and all
persons acting by, through, under or in concert with them, or any of them
(hereinafter collectively known as “Releasees”) of and from any and all manner
of claims, causes of action, or complaints, in law or in equity, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which                                                (name) now has or may have
against the Releasees, or any of them, arising out of (his/her) employment or
separation from Company, and any other claim of any nature whatsoever based upon
any fact or event occurring prior to the date of this Release.

 

4.0                                 Without limiting the generality of paragraph
3,                                    (name) ALSO SPECIFICALLY AGREES TO WAIVE
ANY RIGHT TO RECOVERY BASED ON LOCAL, STATE OR FEDERAL AGE, SEX, SEXUAL
ORIENTATION, PREGNANCY, RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION,
PHYSICAL DISABILITY, MENTAL CONDITION OR MENTAL DISABILITY DISCRIMINATION LAWS,
INCLUDING WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE AMERICANS WITH DISABILITIES ACT, THE
FEDERAL FAMILY MEDICAL LEAVE ACT OF 1993, THE CALIFORNIA FAMILY RIGHTS ACT OF
1991 AND THE FAIR EMPLOYMENT AND HOUSING ACT, WHETHER SUCH CLAIM OR CLAIMS
MAY BE BASED ON AN ACTION FILED BY YOU OR BY A GOVERNMENTAL AGENCY.

 

5.0                                 (name) is aware that after the effective
date of this Release,                                          (name) may
discover facts different from, or in addition, those
                                        (name) now knows or believes to be true
with respect to the Claims released in paragraphs 3 and 4 above and agrees that
this Release shall be and remain in effect in all respects as a complete and
general release as to all matters released, notwithstanding any different or
additional facts.

 

14

--------------------------------------------------------------------------------


 

6.0                                 It is
                                          ’s (name) intention in executing this
Release that it shall be effective as a bar to each and every Claim of any
nature whatsoever.  In furtherance of this intention,
                                        (name) specifically waives the benefit
of SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, which states the
following:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY EFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

7.0                                 This Release shall be construed and
interpreted in accordance with the laws of the State of California.

 

8.0                                 I,
                                          , (name) understand, acknowledge and
represent that:

 

(a)              I have carefully read and understand this Release and its final
and binding effect;

 

(b)             This Release constitutes a voluntary waiver of any and all
rights and claims I have against Company as of the date of the execution of this
Release;

 

(c)              I have waived rights or claims pursuant to this Release in
exchange for consideration, the value of which exceeds payment or remuneration
to which I was already entitled;

 

(d)             I was advised to consult and have had the opportunity to fully
discuss the contents and consequences of this Release with any attorney of my
choice prior to executing it;

 

(e)              I have a period of at least 21 days to consider the terms of
this Release.  I may revoke this Release at any time during the seven (7) days
following the date I execute this Release, and this Release shall not become
effective or enforceable until such revocation period has expired;

 

(f)                I have voluntarily and knowingly signed this Release.

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

Date

 

15

--------------------------------------------------------------------------------